     Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

YASHICA ROBINSON, M.D.; ALABAMA
WOMEN’S CENTER; PLANNED
PARENTHOOD SOUTHEAST, INC.;
REPRODUCTIVE HEALTH SERVICES; and
WEST ALABAMA WOMEN’S CENTER, on
behalf of themselves, their staff, physicians,
and their patients,                                  CIVIL ACTION
                                                     Case No. 2:19-cv-365-MHT-SMD
                       Plaintiffs,

v.

STEVEN MARSHALL, in his official capacity
as Alabama Attorney General,

                       Defendant.


         PLAINTIFFS’ RESPONSE TO ORDER (DOC. 62) AND RESPONSE TO
             DEFENDANT’S STATEMENT REGARDING DISCOVERY

                                       INTRODUCTION 1

       Defendant has conceded that H.B. 314 (“the Act”) prohibits pre-viability abortions in

violation of Roe v. Wade and Planned Parenthood of Southeastern Pennsylvania v. Casey. See

Def.’s Opp’n at 3, 5. Accordingly, there are no material facts in dispute, and the expert evidence

Defendant outlines is irrelevant and inadmissible. 2 As set forth below, neither the federal rules

nor the Eleventh Circuit permit expert discovery under these circumstances. Therefore, as other


1
  This brief refers to Defendant’s Response to Order (doc. 62) and Statement Regarding
Discovery (doc. 63) as “Def.’s Disc. Br.”; to Defendant’s Response to Plaintiffs’ Motion for
Preliminary Injunction (doc. 64) as “Def.’s Opp’n”; and to Plaintiffs’ Memorandum in Support
of Their Motion for Preliminary Injunctive Relief (doc. 51) as “Pls.’ Mem.”
2
 Plaintiffs do not intend to seek any fact or expert discovery, unless Defendant is permitted to do
so, in which case Plaintiffs may seek discovery of Defendant’s witnesses and/or develop rebuttal
evidence.



                                                 1
      Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 2 of 12



courts considering pre-viability abortion bans have done, this Court should exercise its “broad

discretion to control discovery,” DePetro v. Exxon Inc., 118 F.R.D. 523, 524 (M.D. Ala. 1988),

to prohibit expert discovery and exclude Defendant’s proposed expert reports, as described in

their brief, see Def.’s Disc. Br. 3

        Contrary to what Defendant has suggested, the doctrine of stare decisis is not an

invitation to litigants to develop irrelevant and immaterial factual records, not for the benefit of

the fact-finder, but solely for the benefit of Supreme Court review. Rather, as the Supreme Court

has recognized, the very foundation for the doctrine of stare decisis is the principle “that no

judicial system could do society’s work if it eyed each issue afresh in every case that raised it.”

Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 854 (1992); see also Anthony M.

Kennedy, Judicial Ethics and the Rule of Law, 40 St. Louis U.L.J. 1067 (1996) (“The power of a

court, the prestige of a court, the primacy of a court stand or fall by one measure and one

measure alone: the respect accorded its judgments.”). Here, more than four decades of binding

Supreme Court precedent, including its most recent decision in 2016, see Whole Woman’s

Health v. Hellerstedt, 136 S. Ct. 2292, 2300 (2016), dictates that a pre-viability abortion ban,

such as the Act, is unconstitutional as a matter of law. Alabamians must not be forced to re-

litigate their settled constitutional rights every time the State of Alabama knowingly and

deliberately enacts an unconstitutional abortion law. See Verified Compl. for Declaratory &

Injunctive Relief (doc. 1) ¶¶ 4–6 (collecting statements of the Act’s sponsors and supporters); cf.

Jackson Women’s Health Org. v. Dobbs, 379 F. Supp. 3d 549, 551 (S.D. Miss. 2019) (“Here we


3
  Defendant has also indicated his intention to rely on “Alabama abortion statistics, which will be
shown through the records of the Alabama Department of Public Health.” Def.’s Disc. Br. at 3.
To the extent these “records” are publicly available, Plaintiffs have no objection to the use of
these data, though certainly do not concede their relevance. However, records and/or data that
are not a matter of public record should be excluded.

                                                  2
         Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 3 of 12



go again. Mississippi has passed another law banning abortions prior to viability.”), appeal

docketed, No. 19-60455 (5th Cir. June 24, 2019). And Plaintiffs should not be forced to choose

between (a) expending time and resources to rebut Defendant’s “evidence related to the stare

decisis factors,” Def.’s Disc. Br. at 1, or (b) allowing such fallacious “evidence,” see id. at 2–3,

e.g., that childbirth is safer than abortion, that the historical underpinnings of Roe were incorrect,

or that the right to abortion does not contribute to “[t]he ability of women to participate equally

in the economic and social life of the Nation,” Casey, 505 U.S. at 835, into the record

undisputed. As discussed infra, allowing Defendant to put Plaintiffs in that position creates

unacceptable and disproportionate burdens and perverse incentives that are contrary to the

Federal Rules of Evidence and Civil Procedure and stare decisis itself.

                                            ARGUMENT

    I.       The Act is a Pre-Viability Abortion Ban That is Unconstitutional as a Matter of
             Law.

          Defendant candidly concedes that unless and until the Supreme Court overturns Roe v.

Wade and its progeny, this Court is bound by those precedents to hold the Act unconstitutional as

to pre-viability abortions. See Def.’s Opp’n at 2–3, 5–6, 12. As such, this case can and should be

resolved as a matter of law.

          For his part, Defendant does not assert that he intends to develop and introduce any

evidence that would create a genuine issue of material fact precluding judgment as a matter of

law. 4 Rather, Defendant makes the novel argument that he should be permitted “to introduce

4
  Under Federal Rule of Civil Procedure 12(c), “[j]udgment on the pleadings is appropriate
where there are no material facts in dispute, and judgment may be rendered by considering the
substance of the pleadings and any judicially noticed facts.” Yeager v. Ocwen Loan Servicing,
LLC, 237 F. Supp. 3d 1211, 1215 (M.D. Ala. 2017) (quoting Hawthorne v. Mac Adjustment, Inc.,
140 F.3d 1367, 1370 (11th Cir. 1998)). Similarly, “[t]he court shall grant summary judgment if
the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56.

                                                  3
     Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 4 of 12



evidence related to the stare decisis factors that the Supreme Court considers when deciding

whether to overrule one of its own cases” to “help inform the Supreme Court if it were to

reconsider Roe and Casey.” Def.’s Disc. Br. at 1, 5 (emphasis added). But that is not how this

process works.

       This Court is the fact-finder, not the Supreme Court. See Ohio v. Wyandotte Chems.

Corp., 401 U.S. 493, 498 (1971) (“This Court is . . . structured to perform as an appellate

tribunal, ill-equipped for the task of fact-finding” or “awkwardly to play the role of fact-finder

without actually presiding over the introduction of evidence.”) (cleaned up). And, like all trial

courts, this Court is “guided by one overarching principle: the rule of law.” Planned Parenthood

Se., Inc. v. Strange, 33 F. Supp. 3d 1330, 1380 (M.D. Ala. 2014), supplemented, 33 F. Supp. 3d

1381 (M.D. Ala. 2014), and amended by No. 2:13CV405-MHT, 2014 WL 5426891 (M.D. Ala.

Oct. 24, 2014); see also id. (“While this trial court may have the license, if not the obligation, to

contribute its proverbial ‘two cents’ to the discussion of whether the law ought to be different,

that voicing should in no way detract from this court’s obligation to assure 100% enforcement of

that law as it is.”). Defendant is seeking to re-litigate Roe, Casey, Whole Woman’s Health, and

every other Supreme Court case affirming the constitutional right to abortion, despite that those

decisions are the law of the land. But Defendant’s hope that the Supreme Court will someday

grant discretionary review in this case, apply the doctrine of stare decisis, and decide to change

the prevailing legal standard does not entitle it to circumvent the federal rules and “change the

logical sequence of litigation.” World Holdings, LLC v. Fed. Republic of Ger., 701 F.3d 641, 655

(11th Cir. 2012). Indeed, as the Eleventh Circuit has explained, allowing unnecessary discovery

where a case may be resolved as a matter of law, “does nothing but waste the resources of the




                                                  4
      Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 5 of 12



litigants in the action before the court, delay resolution of disputes between other litigants,

squander scarce judicial resources, and damage the integrity and the public’s perception of the

federal judicial system.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir.

1997). 5

    II.       Defendant’s Proposed Expert Evidence is Irrelevant and Inadmissible.

           Relevance is a foundational component of evidence under Federal Rule of Evidence 702

and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), which ensures that

expert testimony will actually “assist the trier of fact to understand the evidence or to determine a

fact in issue,” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999) (quoting Fed. R.

Evid. 702). This requirement is not merely aspirational. See, e.g., A.A. Profiles, Inc. v. City of

Fort Lauderdale, 253 F.3d 576, 585 (11th Cir. 2001) (holding district court abused its discretion

by failing to exclude expert testimony on an issue that was irrelevant under the prevailing legal

standard).

           Here, Defendant has not articulated any theory under which his proposed expert evidence

would assist the trier of fact or is otherwise relevant to a fact in issue. Cf. Harbert Int’l, Inc. v.

James, 157 F.3d 1271, 1280 (11th Cir. 1998) (holding motion for discovery prior to summary

judgment “must be supported by an affidavit which sets forth with particularity the facts the

moving party expects to discover and how those facts would create a genuine issue of material

fact precluding summary judgment” (emphasis added)). Quite the opposite, having conceded that




5
  Indeed, in a similar context, the Eleventh Circuit has held that where a challenge to the legal
sufficiency of a claim or defense “raises only questions of law, neither the parties nor the court
have any need for discovery before the court rules on the motion” and “suggested that failure to
rule on such a motion would in itself be an abuse of discretion.” World Holdings, LLC, 701 F.3d
at 655 (quoting Chudasama, 123 F.3d at 1367).

                                                    5
     Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 6 of 12



the viability framework is controlling precedent, Defendant has effectively admitted that his

evidence is irrelevant and inadmissible. See Def.’s Opp’n at 2–3, 5–6, 12.

       In cases such as these, courts routinely restrict litigants from wasting the parties’—and

the courts’—resources on irrelevant and unnecessary discovery. See, e.g., Kirksey v. Schindler

Elevator Corp., No. CV 15-0115-WS-N, 2016 WL 3189242, at *4 n.7 (S.D. Ala. June 7, 2016)

(denying motion for limited discovery that “would take this case far afield and needlessly delay

adjudication of the pending Rule 56 Motions”); Spearman v. Wyndham Vacation Resorts, Inc.,

No. 7:11-CV-3960-LSC, 2014 WL 12767303, at *1 (N.D. Ala. Aug. 6, 2014) (granting summary

judgment and denying request for discovery where plaintiffs “failed to show that the additional

discovery will lead to any information that produces a genuine issue of material fact”); Battles v.

Russell Cty., No. 3:13CV196-CSC, 2013 WL 4029289, at *8 (M.D. Ala. Aug. 7, 2013) (granting

motion to dismiss and denying request for discovery where “no amount of discovery will change

the relevant state law”); see also Manzini v. Fla. Bar, 511 F. App’x 978, 983 (11th Cir. 2013)

(upholding dismissal prior to discovery where defendant was entitled to qualified immunity

because “[n]o amount of discovery could change that”).

       This is precisely the approach that other courts facing pre-viability abortion bans have

taken. For example, in Mississippi, the district court entered an order limiting discovery in the

challenge to Mississippi’s 15-week ban, holding that evidence about “any other issue” than

“whether the 15-week mark is before or after viability” is irrelevant. Jackson Women’s Health

Org. v. Currier, No. 3:18-CV-00171-CWR-FKB, 2018 WL 2219089, at *1 (S.D. Miss. May 15,

2018); see also Order, EMW Women’s Surgical Ctr., P.S.C., v. Meier, No. 3:19-cv-178 (W.D.

Ky. Apr. 17, 2019) (ordering “[i]f, after briefing of the legal issues [on approximately 6-week

abortion ban] the Court is convinced that discovery is appropriate, limited discovery on discrete



                                                 6
     Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 7 of 12



factual issues may be authorized.”). The district court in Mississippi explicitly rejected the

State’s attempt to develop irrelevant evidence, aimed not to aid the fact-finder, but solely to

appeal to the Supreme Court:

          The Court will conclude with the obvious: Defendants’ request for
          expanded discovery is not about defending H.B. 1510 within the viability
          framework. The evidence Defendants seek, about things like pre-viability
          “fetal pain,” aims to persuade courts to reject the framework itself. If the
          Supreme Court feels open to such persuasion, it will indicate as much. To
          date, it has not done so, and has instead spent decades affirming the
          viability framework. This Court must remain within that framework, and
          limit discovery accordingly.

Jackson Women’s Health Org., 2018 WL 2219089, at *2 (footnotes omitted); see also Planned

Parenthood Se., Inc., 33 F. Supp. 3d at 1380 (recognizing Casey “gave to the courts in the

trenches their marching orders”). Similarly, in a challenge to a North Dakota law banning

abortion at approximately 6 weeks, the Eighth Circuit affirmed an order limiting discovery to the

issue of viability, noting that “a district court must be allowed the discretion to limit the scope of

discovery ‘to what the court perceived were the central issues.’” MKB Mgmt. Corp. v. Stenehjem,

795 F.3d 768, 773 n.4 (8th Cir. 2015) (quoting Admiral Theatre Corp. v. Douglas Theatre Co.,

505 F.2d 877, 889 (8th Cir. 1978)).

   III.      Defendant’s Arguments in Favor of Expert Discovery are Unavailing.

          Notably, Defendant does not (because he cannot) cite a single case involving the sort of

record he seeks to create—a case where binding precedent dictates the outcome of the case as a

matter of law, but the district court has nevertheless permitted a party to amass a shadow record

of irrelevant and inadmissible expert evidence on the stare decisis factors. See Def.’s Disc. Br. at

3–4. Instead, the cases Defendant cites in support of his argument are inapposite, and do not

support any exception to the normal rules of litigation.




                                                   7
     Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 8 of 12



       First, Defendant cites Casey, arguing “there was a trial and a record in Casey, even

though Roe v. Wade was precedent at the time that Pennsylvania’s laws were challenged.”

Def.’s Disc. Br. at 3. However, Casey did not concern, as here, a categorical ban on all pre-

viability abortions, but a number of different measures regulating abortion. Thus, to determine

the constitutionality of those regulations under controlling precedent, the district court was

required to determine the extent to which the regulations limited or burdened access to abortion,

weighed against the extent to which they furthered important or compelling state interests. See

Planned Parenthood of Se. Pa. v. Casey, 744 F. Supp. 1323, 1373–74 (E.D. Pa. 1990). 6 But

Casey also left no doubt that “[r]egardless of whether exceptions are made for particular

circumstances, a State may not prohibit any woman from making the ultimate decision to

terminate her pregnancy before viability.” 505 U.S. at 879; see also Isaacson v. Horne, 716 F.3d

1213, 1229 (9th Cir. 2013), cert. denied 571 U.S. 1127 (2014) (“The short of the matter is that,

because Arizona’s twenty-week law acts as a prohibition of, and not merely a limitation on the

manner and means of, pre-viability abortions, under long-established Supreme Court law no state

interest is strong enough to support it.”).

       Second, Defendant cites Bryant v. Woodall, 1:16-CV-1368, 2017 WL 1292378

(M.D.N.C. Apr. 7, 2017), in which the district court granted the State of North Carolina’s Rule

56(d) motion for pre-summary judgment discovery. See Def.’s Disc. Br. at 3–4. However, unlike

in this case, the State of North Carolina in Bryant had not conceded that its 20-week abortion ban




6
 If anything, the fact that the district court in Casey held a trial before resolving the issue on the
merits further distinguishes that case from this one. See 744 F. Supp. at 1324. Here, even
Defendant does not believe his “evidence” will create a genuine dispute of material fact that
would preclude judgment as a matter of law.



                                                  8
     Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 9 of 12



prohibited pre-viability abortions and was therefore “inconsistent with Casey,” Def.’s Opp’n at

3, when its Rule 56(d) motion for discovery was granted. 7

       Finally, Defendant suggests that Plaintiffs can simply opt not to present expert testimony

and/or depose Defendant’s experts and instead rely solely on legal arguments. See Def.’s Disc.

Br. at 5. But if it were that simple, there would be little reason for district courts in Kentucky,

Mississippi, and North Dakota to ever exercise their discretion to limit the scope and subject of

expert discovery in pre-viability abortion ban cases. If Defendant opposes a dispositive motion

by attaching expert evidence purporting to support spurious claims, Plaintiffs must expend time

and resources to rebut and respond to that irrelevant evidence, or allow it to go undisputed. By

setting clear standards for the relevance and admissibility of expert evidence, see Fed. R. Evid.

702, formulating clear processes for the prompt resolution of purely legal questions, see Fed. R.

Civ. P. 12(c) and 56, and affording district courts the discretion to be “as inventive as the

necessities of a particular case require in order to achieve the benign purposes” of the discovery

rules, DePetro, 118 F.R.D at 524 (quoting 8 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure: Civil § 2036 (1970)), the federal rules protect Plaintiffs from having to

make that choice.




7
  Defendant’s reliance on Justice Stevens’s concurrence in New York v. Ferber, see Def.’s Disc.
Br. at 4 (citing 458 U.S. 747, 780–81 (1982) (Stevens, J., concurring)), is even more misplaced.
That concurring opinion had nothing to do with discovery, evidentiary records, or stare decisis,
but concerned the dangers of issuing “[h]ypothetical rulings” under the First Amendment
overbreadth doctrine. See Ferber, 458 U.S. at 781. Not even Defendant asserts that applying
settled Supreme Court precedent in this case, without permitting the development of irrelevant
and inadmissible expert evidence relating to the stare decisis factors, would lead this court to
issue a “hypothetical ruling.” If that were the case, then every application of precedent would be
a “hypothetical ruling” because someday that precedent might be overturned.

                                                  9
     Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 10 of 12



                                         CONCLUSION

       While Plaintiffs do not dispute any litigant’s right to try to challenge precedent it thinks is

wrongly decided, this right does not extend to pursuing expert discovery that has no relevance

and is inadmissible under the controlling legal standards. If anything, such discovery is

particularly unjustified when the State would use it to burden those, such as Plaintiffs, defending

long-settled constitutional rights.

       As such, and for the reasons set forth above, Plaintiffs respectfully request that this Court

issue an order prohibiting Defendant’s proposed expert discovery and excluding Defendant’s

proposed expert reports and barring Defendant from relying on any non-publicly available

“records” of Alabama abortion statistics, see Def.’s Disc. Br. at 3; see also supra n.2.


Dated: August 19, 2019

                                              Respectfully submitted,

                                              /s/ Alexa Kolbi-Molinas
                                              Alexa Kolbi-Molinas*
                                              New York State Bar #4477519
                                              Meagan Burrows*
                                              New York State Bar #5341904
                                              American Civil Liberties Union Foundation
                                              125 Broad Street, 18th Floor
                                              New York, NY 10004
                                              akolbi-molinas@aclu.org
                                              mburrows@aclu.org
                                              (212) 549-2633

                                              Attorneys for Plaintiffs Yashica Robinson, M.D.,
                                              Alabama Women’s Center, Reproductive Health
                                              Services, and West Alabama Women’s Center

                                              Carrie Y. Flaxman*
                                              District of Columbia Bar #458681
                                              Planned Parenthood Federation of America
                                              1110 Vermont Avenue, NW, Suite 300
                                              Washington, D.C. 20005
                                              carrie.flaxman@ppfa.org
                                                 10
Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 11 of 12



                              (202) 973-4830

                              Susan Lambiase*
                              New York State Bar #2099489
                              Planned Parenthood Federation of America
                              123 William St.
                              New York, NY 10038
                              susan.lambiase@ppfa.org
                              (212) 261-4750

                              Attorneys for Plaintiff Planned Parenthood
                              Southeast, Inc.

                              Randall C. Marshall
                              ASB-3023-A56M
                              Brock Boone
                              ASB-2864-L11E
                              P.O. Box 6179
                              Montgomery, AL 36106-0179
                              (334) 265-1747
                              (334) 265-2754
                              bboone@aclualabama.org
                              rmarshall@aclualabama.org

                              Attorneys for Plaintiffs

                              *Admitted Pro Hac Vice




                                11
    Case 2:19-cv-00365-MHT-SMD Document 67 Filed 08/19/19 Page 12 of 12



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of August 2019, I electronically filed the foregoing

with the Clerk of Court for the United States District Court for the Middle District of Alabama

using the CM/ECF system, thereby serving all counsel of record.


                                                    /s/Alexa Kolbi-Molinas
                                                    Alexa Kolbi-Molinas

                                                    Attorney for Plaintiffs Yashica Robinson,
                                                    M.D., Alabama Women’s Center,
                                                    Reproductive Health Services, and West
                                                    Alabama Women’s Center
